

	

		II

		109th CONGRESS

		2d Session

		S. 2379

		IN THE SENATE OF THE UNITED STATES

		

			March 7, 2006

			Mr. Burr introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to allow a

		  deduction for health and long-term care insurance costs of individuals not

		  participating in employer-subsidized health plans.

	

	

		1.Deduction for health and

			 long-term care insurance costs of individuals not participating in

			 employer-subsidized health plans

			(a)In

			 generalPart VII of subchapter B of chapter 1 of the Internal

			 Revenue Code of 1986 is amended by redesignating section 224 as section 225 and

			 by inserting after section 223 the following new section:

				

					224.Health and

				long-term care insurance costs

						(a)In

				generalIn the case of an individual, there shall be allowed as a

				deduction an amount equal to the amount paid during the taxable year for

				insurance which constitutes medical care for the taxpayer and the taxpayer’s

				spouse and dependents.

						(b)Limitation

				based on other coverage

							(1)Coverage under

				certain subsidized employer plans

								(A)In

				generalSubsection (a) shall not apply to any taxpayer for any

				calendar month for which the taxpayer participates in any health plan

				maintained by any employer of the taxpayer or of the spouse of the taxpayer if

				any of the cost of coverage under such plan (determined under section 4980B and

				without regard to payments made with respect to any coverage described in

				subsection (d)) is paid or incurred by the employer.

								(B)Employer

				contributions to cafeteria plans, flexible spending arrangements, archer msas,

				and health savings accountsEmployer contributions to a cafeteria

				plan, a flexible spending or similar arrangement, an Archer MSA, or a health

				savings account which are excluded from gross income under section 106 shall be

				treated for purposes of subparagraph (A) as paid by the employer.

								(C)Aggregation of

				plans of employerA health plan which is not otherwise described

				in subparagraph (A) shall be treated as described in such subparagraph if such

				plan would be so described if all health plans of persons treated as a single

				employer under subsection (b), (c), (m), or (o) of section 414 were treated as

				one health plan.

								(D)Separate

				application to health insurance and long-term care

				insuranceSubparagraphs (A) and (C) shall be applied separately

				with respect to—

									(i)plans which

				include primarily coverage for qualified long-term care services or are

				qualified long-term care insurance contracts, and

									(ii)plans which do

				not include such coverage and are not such contracts.

									(2)Coverage under

				certain Federal programs

								(A)In

				generalSubsection (a) shall not apply to any amount paid for any

				coverage for an individual for any calendar month if, as of the first day of

				such month, the individual is covered under any medical care program described

				in—

									(i)title XVIII, XIX,

				or XXI of the Social Security

				Act,

									(ii)chapter 55 of

				title 10, United States Code,

									(iii)chapter 17 of

				title 38, United States Code,

									(iv)chapter 89 of

				title 5, United States Code, or

									(v)the

				Indian Health Care Improvement

				Act.

									(B)Exceptions

									(i)Qualified

				long-term careSubparagraph (A) shall not apply to amounts paid

				for coverage under a qualified long-term care insurance contract.

									(ii)Continuation

				coverage of fehbpSubparagraph (A)(iv) shall not apply to

				coverage which is comparable to continuation coverage under section

				4980B.

									(c)Long-term care

				deduction limited to qualified long-term care insurance

				contractsIn the case of a qualified long-term care insurance

				contract, only eligible long-term care premiums (as defined in section

				213(d)(10)) may be taken into account under subsection (a).

						(d)Deduction not

				available for payment of ancillary coverage premiumsAny amount

				paid as a premium for insurance which provides for—

							(1)coverage for

				accidents, disability, dental care, vision care, or a specified illness,

				or

							(2)making payments

				of a fixed amount per day (or other period) by reason of being

				hospitalized,

							shall not

				be taken into account under subsection (a).(e)Special

				rules

							(1)Coordination

				with deduction for health insurance costs of self-employed

				individualsThe amount taken into account by the taxpayer in

				computing the deduction under section 162(l) shall not be taken into account

				under this section.

							(2)Coordination

				with medical expense deductionThe amount taken into account by

				the taxpayer in computing the deduction under this section shall not be taken

				into account under section 213.

							(f)RegulationsThe

				Secretary shall prescribe such regulations as may be appropriate to carry out

				this section, including regulations requiring employers to report to their

				employees and the Secretary such information as the Secretary determines to be

				appropriate.

						.

			(b)Deduction

			 allowed whether or not taxpayer itemizes other

			 deductionsSubsection (a) of section 62 of the Internal Revenue

			 Code of 1986 is amended by inserting before the last sentence the following new

			 item:

				

					(21)Health and

				long-term care insurance costsThe deduction allowed by section

				224.

					.

			(c)Conforming

			 amendments

				(1)Sections

			 86(b)(2), 135(c)(4), 137(b)(3), and 219(g)(3) of the Internal Revenue Code of

			 1986 are each amended by inserting 224, after

			 222,.

				(2)Section

			 221(b)(2)(C) of such Code is amended by inserting 224, before

			 911.

				(3)Section

			 469(i)(3)(F) of such Code is amended by striking and 222 and

			 inserting , 222, and 224.

				(4)The table of

			 sections for part VII of subchapter B of chapter 1 of such Code is amended by

			 striking the last item and inserting the following new items:

					

						

							Sec. 224. Health and long-term care

				insurance costs.

							Sec. 225. Cross

				reference.

						

						.

				(d)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2006.

			

